Title: From James Madison to Thomas Jefferson, 15 March 1808
From: Madison, James
To: Jefferson, Thomas



ca. 15 March 1808

It appears that Skipwith did not communicate the Milan Decree; nor is it otherwise authenticated to us than in the Madrid Gazette & the reference in the Spanish decree.
It cannot be said, that all ports are forbidden to neutrals except their own.  The British decrees permit a trade with Enemy colonies, not forbidden by the mother Countries.  The ports of neutrals are also open to each other, as from the U. S. to China & some other ports of Asia & Africa.
